Citation Nr: 1035095	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-09 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a blood clot in the 
upper right thigh (also claimed as thrombophlebitis), to include 
as secondary to hypertensive vascular disease.  

2.  Entitlement to a disability rating in excess of 20 percent 
for a low back injury with arthritic spurring at L4-5.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979 and 
from January 1981 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and October 2006 rating decisions of 
the Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia and Atlanta, Georgia respectively, 
denying the claims currently on appeal.  

The  issues of entitlement to service connection for a 
right knee disability, to include as secondary to a left 
lower extremity disability, entitlement to a temporary 100 
percent disability rating for a left shoulder disability 
due to surgical intervention, and entitlement to service 
connection for a right shoulder disability, to include as 
secondary to a left shoulder disability, have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over these issues, and they are 
referred to the AOJ for appropriate action.  

The issue of entitlement to a disability rating in excess of 20 
percent for a low back injury with arthritic spurring at L4-5 
(hereinafter a "low back disability") is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's blood clot of the upper right thigh (also claimed 
as thrombophlebitis) is not secondary to his service-connected 
hypertensive vascular disease, nor did it manifest during, or as 
a result of, active military service.  



	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a blood clot in the upper right thigh (also claimed as 
thrombophlebitis), to include as secondary to hypertensive 
vascular disease, have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

A letter sent to the Veteran in January 2006 addressed all notice 
elements listed under 3.159(b)(1) and was sent prior to the 
initial RO decision in this matter.  The letter informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Subsequent 
notice letters not pertaining to the issue on appeal provided the 
Veteran with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned).  While 
these letters were not specific to the claim of entitlement to 
service connection for a blood clot, because the claim is being 
denied, any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 
484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Upon learning that the Veteran's service treatment 
records were lost, VA attempted to obtain another copy of these 
records from the Veteran.  However, the Veteran did not respond 
to this request, and in August 2008, a Formal Finding on the 
Unavailability of Complete Original Service Treatment Records was 
made.  The Veteran was afforded VA medical examinations in April 
2007 and April 2009, and VA has obtained these records as well as 
the records of the Veteran's outpatient treatment with VA.  
Copies of the Veteran's private medical records have also been 
incorporated into the claims file.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for a Blood Clot

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2009); see also Grivois v. Brown, 6 Vet. App. 
136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for a blood clot of the right lower extremity.  Specifically, the 
Veteran contends that the blood clot is related to his service-
connected hypertensive vascular disease.  However, as outlined 
below, the preponderance of the evidence of record demonstrates 
that the Veteran's blood clot did not manifest as a result of his 
hypertensive vascular disease.  The preponderance of the evidence 
of record also demonstrates that this disability did not manifest 
during, or as a result of, active military service.  As such, 
service connection is not warranted. 

The record demonstrates that the Veteran was treated by a private 
physician in October 2005 due to the sudden onset of pain and 
swelling of the right lower extremity.  Evaluation revealed the 
Veteran to be suffering from a thrombophlebitis of the right 
lower extremity.  A subsequent treatment record from November 
2005 notes a history of a right thigh blood clot.  The October 
2005 physician prepared a letter that was received by VA in 
December 2005, indicating that it was "possible" that the 
Veteran's thrombophlebitis of the right lower extremity was 
related to the diastolic failure of the left ventricular 
secondary to hypertension.  

The Veteran was afforded a QTC examination in July 2006.  
Examination of the heart was normal with no evidence of 
congestive heart failure, cardiomegaly or cor pulmonale.  The 
Veteran reported a history of an abnormal cardiac catheterization 
that revealed a 75 percent occlusion of an unknown coronary 
artery.  However, the Veteran noted that no further intervention 
was necessary after this procedure.  Further evaluation revealed 
the heart size and pulmonary vasculature to be normal and there 
was no evidence of acute cardiopulmonary disease.  

The Veteran was afforded an additional VA examination in April 
2009.  The Veteran reported experiencing symptoms of claudication 
after walking 100 yards and calf pain at rest.  The examiner 
reviewed the Veteran's medical records and concluded that the 
Veteran was diagnosed with thrombophlebitis of the right lower 
limb in October 2005.  The examiner diagnosed the Veteran with a 
blood clot of the right upper thigh on Coumadin therapy, as well 
as varicosities of the lower extremity.  The examiner opined that 
this disability was less likely secondary to hypertensive 
vascular disease.  The examiner based this opinion on the fact 
that the Veteran was diagnosed with hypertensive vascular disease 
in 1988 and thrombolphlebitis in October 2005.  The examiner 
noted that the origins of these conditions were unknown.  
Therefore, the examiner concluded that with no evidence in the 
medical records explaining the relationship, she could not relate 
the two conditions as to cause and effect.  

The preponderance of the above evidence demonstrates that the 
Veteran's blood clot of the right lower extremity is not 
secondary to his service-connected hypertensive vascular disease.  
The April 2009 VA examiner concluded that the Veteran's blood 
clot was less likely than not secondary to his hypertensive 
vascular disease, finding that there was nothing in the medical 
evidence of record to indicate a relationship.  The Board 
recognizes that the Veteran's treating physician indicated in a 
December 2005 letter that it was "possible" that the Veteran's 
blood clot was related to his hypertensive vascular disease.  
However, service connection may not be based on a resort to 
speculation or mere possibility.  38 C.F.R. § 3.102; see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (finding that a 
mere possibility of an etiological relationship is analogous to 
the term 'may or may not' and is hence too speculative to form a 
basis upon which service connection may be established).  The 
record contains no other medical evidence indicating that the 
Veteran's blood clot of the right lower extremity and his 
hypertensive vascular disease are in any way related.  As such, 
the preponderance of the credible evidence in this case 
demonstrates that the Veteran's blood clot of the right lower 
extremity is not secondary to his service-connected hypertensive 
vascular disease.  

The Board recognizes that the Veteran believes his blood clot of 
the right lower extremity is secondary to his service-connected 
hypertensive vascular disease.  However, as a lay person, the 
Veteran is not competent to offer such a complex medical opinion.  
See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder)).  
Therefore, the Veteran's testimony does not demonstrate 
entitlement to service connection.  

While the Veteran asserts that this disorder is secondary to his 
hypertensive vascular disease, the Board has also considered 
whether the Veteran may be entitled to service connection on a 
direct basis.  In order for a claim to be granted on a direct 
basis, there must be competent evidence of current disability 
(established by medical diagnosis); of incurrence or aggravation 
of a disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran's service treatment records are no longer associated 
with his claims file.  According to a December 2007 letter, while 
the Veteran's service treatment records had been used in previous 
rating decisions, they were no longer in the file.  A subsequent 
memorandum from August 2008 notes that the service treatment 
records were lost on station, and that all procedures to obtain 
copies of these records for the Veteran had been performed to no 
avail.  As such, a formal finding of unavailability was made.  

While the record does not contain a copy of the Veteran's service 
treatment records, subsequent evidence suggests that the Veteran 
did not suffer from this condition during his active military 
service.  The record is silent regarding this condition until 
October 2005.  According to this record, the Veteran had a sudden 
onset of pain and swelling of the right lower extremity, and up 
until 2 days earlier, he was feeling very well.  The record 
contains no other evidence to suggest that this condition 
manifested during military service, and the Veteran has not 
alleged that it has existed since that time.  There is also no 
medical evidence suggesting that the Veteran's right lower 
extremity blood clot is otherwise related to military service.  
As such, the preponderance of the evidence of record demonstrates 
that the Veteran is not entitled to service connection for a 
blood clot of the right lower extremity on a direct basis.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a blood clot in the upper right thigh (also 
claimed as thrombophlebitis), to include as secondary to 
hypertensive vascular disease, must be denied.


ORDER

Entitlement to service connection for a blood clot in the upper 
right thigh (also claimed as thrombophlebitis), to include as 
secondary to hypertensive vascular disease, is denied.  


REMAND

The Veteran contends that he is entitled to a disability rating 
in excess of 20 percent for his service-connected low back 
disability.  Regrettably, additional evidentiary development is 
necessary before appellate review may proceed on this claim.  

For historical purposes, the Veteran was originally granted 
service connection for a low back disability in a March 1997 
rating decision.  A noncompensable disability rating was 
assigned, effective as of June 1, 1996.  The Veteran's disability 
rating was subsequently increased to 10 percent in an August 2001 
rating decision.  The Veteran appealed this decision to the Board 
in June 2002, and in a July 2003 decision, the Veteran's 
disability rating was increased to 20 percent.  In August 2004, 
VA received a claim from the Veteran seeking a higher disability 
rating.  This claim was denied in a February 2005 rating 
decision, which the Veteran appealed to the Board in April 2007.  

When rating a spinal disability, all neurological manifestations 
are to be taken into consideration.  Note (1) to 38 C.F.R. § 
4.71a instructs the rater to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate diagnostic 
code.  During his May 2009 VA examination, the Veteran reported 
loss of bladder control.  As a lay person, the Veteran would be 
competent to testify to this matter.  See 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support the existence of a disability even when not corroborated 
by contemporaneous medical evidence).  
However, the examiner made no reference to the Veteran's 
associated symptomatology, including frequency of urination or 
whether the Veteran is required to wear absorbent materials.  
Without this information, a proper disability rating cannot be 
assigned.  As such, the Veteran should be scheduled for a VA 
examination in which the symptomatology associated with his loss 
of bladder control is discussed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination before an appropriate 
specialist(s) regarding his claim of loss of 
bladder control.  The Veteran's claims file 
and a copy of this remand must be made 
available for review by the examiner.  The 
examiner is asked to offer an opinion as to 
whether the Veteran does in fact suffer from 
loss of bladder control.  If so, the examiner 
should opine as to whether it is at least as 
likely as not that this condition is 
secondary to the Veteran's service-connected 
lumbar spine disability.  

Additionally, the examiner should describe in 
detail all symptomatology associated with the 
Veteran's loss of bladder control, including 
urinary frequency and whether the Veteran 
must wear absorbent materials or other 
appliances to treat this condition.  

A complete rationale for any opinion offered 
must be provided by the examiner.  

2.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


